Citation Nr: 1242468	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  07-10 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a compensable disability rating for service-connected bilateral hearing loss.  

2.  Entitlement to a disability rating in excess of 20 percent for urethral stricture prior to November 26, 2008, entitlement to a disability rating in excess of 30 percent from November 26, 2008 to July 19, 2010, and entitlement to a disability rating in excess of 40 percent from July 20, 2010.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1967 to May 1969 and from August 1971 to August 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the August 2007 and March 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In a February 2009 rating decision, the RO assigned a 30 percent disability rating for urethral stricture, effective November 26, 2008.  In a March 2012 rating decision, the RO granted a 40 percent disability rating, effective July 20, 2010.  Thus, the issue has been framed as shown on the title page.  

The issue of entitlement to SMC for loss of a creative organ was remanded by the Board for further development.  However, the issue was granted in a January 2012 rating decision.  The Veteran has not disagreed with the disability rating or effective date assigned and, therefore, the issue is not before the Board.  


FINDINGS OF FACT

1.  At its most severe, service-connected bilateral hearing loss is manifested by Level III hearing acuity in the right ear and Level III hearing acuity in the left ear.

2.  Resolving the benefit of the doubt in favor of the Veteran, the evidence shows that the Veteran's service-connected urethral stricture has resulted in urinary frequency of at least 5 times per night during the entire appeal period.

3.  The Veteran is currently assigned a 40 percent disability rating for his urethral stricture, 20 percent for bunionectomy, left foot, 10 percent disability rating for tinnitus, and 0 percent for bilateral hearing loss.  The Veteran's combined disability rating is 60 percent.   

4.  The Veteran's service-connected disabilities have not been shown to render him unemployable.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for service-connected bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2012).

2.  The criteria for a disability rating of 40 percent, but no higher, for the Veteran's service-connected urethral stricture have been met for the entire appeal period.        38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.115a, 4.115b, Diagnostic Codes 7509, 7511, 7518 (2012).

3.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, the United States Court of Appeals for Veterans Claims (Court) has held that, upon receipt of an application for a service connection claim, VA is required to review the evidence presented with the claim and to provide the Veteran with notice of what evidence not previously provided will help substantiate his/her claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the Veteran of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the Veteran that, to substantiate a claim, the Veteran must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A.        § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The Veteran must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from non-compensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative Diagnostic Codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores, 580 F.3d 1270.

In this case, the May 2006 and January 2007 letters notified the Veteran that, to substantiate a claim for increased compensation, he must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores, 580 F.3d 1270.  The letters advised the Veteran what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.  The letters also informed him what information and evidence must be submitted by him, namely, any additional evidence and argument concerning the claimed conditions and enough information for the RO to request records from the sources identified by the Veteran.  The notice letters also provided examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  He was also provided information concerning the rating criteria and effective date provisions.  These notice requirements were provided before the initial adjudication of the claims in August 2006 and March 2007 and therefore there was no defect with regard to the timing of the notice as to these requirements.  Mayfield, 444 F.3d 1328; Pelegrini, 18 Vet. App. 112.

The Veteran was sent a letter regarding his claim for entitlement to a TDIU in January 2007.  The Veteran was requested to send any additional information or evidence and the AMC enclosed a 21-4142 release form and 21-4138 (Statement in Support of Claim) to allow for VA to request any additional evidence on the Veteran's behalf.  The letter includes the evidence needed to substantiate a claim of TDIU on a schedular or extraschedular basis.  Thus, the notification requirements have been met.

Furthermore, the Veteran was provided a notification letter with respect to his claim for special monthly compensation (SMC) for loss of a creative organ and was granted SMC in the January 2012 rating decision.  Thus, the June 2012 remand directive was completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

VA has also fulfilled its duty to assist the Veteran by obtaining identified and available evidence needed to substantiate the claims.  Here, VA obtained updated VA treatment records as directed by the June 2010 Board remand.  Therefore, the remand directive has been completed.  See Stegall, id.  Concerning this, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran was afforded VA examinations in February 2006, June 2006, July 2010, and September 2010.  The Board finds that the VA examinations are adequate as they were based on physical and audiological examinations and provide the findings required to rate the Veteran's disabilities in accordance with the rating criteria.  In addition, the Board notes that the June 2006 VA examiner did not appear to note the functional effects of the Veteran's hearing loss.  However, the July 2010 VA examiner noted the impact of the Veteran's hearing loss on his activities to include difficulty understanding speech in the presence of background noise, on the telephone, and that he increased the volume on the television.  As the Court has held that the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination, and there have been no allegations of any prejudice caused by a deficiency in the examinations, the Board finds this conclusion is sufficient for the purpose of determining the effect of the Veteran's bilateral hearing loss on his occupational activities.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case and the June 2010 remand directives have been completed.  See Stegall, id.  

Finally, the Board acknowledges that the Veteran was not afforded a VA examination with respect to his claim for TDIU.  However, as noted in greater detail below, the Veteran does not meet the schedular requirements for a TDIU.  In addition, there are no exceptional or unusual circumstances to warrant referral for extra-schedular evaluation.  In fact, the evidence shows that the Veteran stopped working due to his nonservice-connected knee disability.  Therefore, a VA examination and/or opinion is not required.   

LAW AND ANALYSIS

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.    Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected bilateral hearing loss is currently assigned a noncompensable rating pursuant to 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2012).  The Veteran contends that the severity of his hearing loss warrants a higher rating than that assigned.  Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests (Maryland CNC) combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85(h), Tables VI, VIA (2012).  In order to establish entitlement to a compensable rating for hearing loss, certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss must be met.  The results of the pure tone audiometry test and speech discrimination test are charted on Table VI, Table VIA, in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. § 4.85.  Table VIA will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when an exceptional pattern of hearing loss is shown, specifically when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  When the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more in a particular ear, determination of the level of hearing acuity in that ear will be made using either Table VI or Table VIA, whichever results in the higher numeral.  Id.

The VA treatment records show that the Veteran was provided an audiogram in February 2006.  He reported increasing communication difficulty and that his tinnitus was louder and more annoying.  He stated that he now used hearing protection when exposed to excessive levels of noise.  The Veteran noted that he preferred the right ear for phone use and that he did fairly well as long as the phone was a conventional land line phone as cell phones were difficult to use.  The evaluation revealed audiometric findings as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
30
40
60
LEFT
0
10
25
45
70

The average decibel loss for the right ear was 30 decibels and 37.5 decibels for the left ear.  Speech recognition was 80 percent in the right and left ears.

The Veteran was provided a QTC audiological examination in June 2006.  The current symptoms were difficulty hearing and ringing in both ears.  The functional impairment was difficulty hearing, understanding conversations, and ringing in both ears.  The evaluation revealed audiometric findings as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
35
45
65
LEFT
20
20
35
55
75

The average decibel loss was 43 decibels in the right ear and 46 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 86 percent in the right ear and 86 percent in the left ear.

The Veteran was afforded a VA audiological examination in July 2010.  The Veteran reported a chief complaint of constant ringing in his ears.  He also presented with a complaint of decreased hearing sensitivity bilaterally.  He reported difficulty understanding speech in the presence of background noise, on the telephone, and reported that he increases the volume on the telephone.  He was issued binaural amplification by the VA Medical Center on December 27, 2006; however, he only wore the hearing aids two to three times per week.  The evaluation revealed audiometric findings as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
30
40
60
LEFT
10
15
30
45
70

The average decibel loss was 35 decibels in the right ear and 40 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 84 percent in the left ear.

Using Table VI, the audiometric test results show the Veteran had Level III and Level II hearing loss in the right ear throughout the appeal period.  His left ear exhibited Level III and Level II hearing loss.  Applying Table VII to these results, the Veteran's hearing loss does not meet the criteria for a compensable rating at any time during the appeal period.

To the extent that the Veteran contends that his hearing loss is more severe than currently evaluated, the Board observes that the Veteran can attest to factual matters of which he had first-hand knowledge, e.g., difficulty understanding speech.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, he is not competent to report that his hearing acuity is sufficient to warrant a compensable rating under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise which he is not shown to have.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

The Board notes that an extra-schedular rating is a component of a claim for an increased rating.  Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R.                   § 3.321(b)(1) (2012).  If so, factors for consideration in determining whether referral for an extra-schedular rating include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) (2012).  In the present case, the Board finds no evidence that the Veteran's service-connected bilateral hearing loss presents such an unusual or exceptional disability picture at any time so as to require consideration of an extra-schedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  The Board recognizes that specific complaints of how hearing loss affects daily activities are not addressed in the rating schedule.  However, the Board also finds that such complaints such as difficulty understanding conversation and turning up the volume on the telephone are not unusual with hearing disabilities.  Thus, the Board determines that referral for an extra-schedular rating is not warranted.

Increased Rating for Urethral Stricture

The Veteran filed a claim for an increased rating for service-connected urethral stricture in November 2006.  

Diseases of the genitourinary system generally result in disabilities related to renal or voiding dysfunctions, infections, or a combination of these.  The rating schedule provides descriptions of various levels of disability in each of these symptom areas.  Where diagnostic codes refer the decisionmaker to these specific areas of dysfunction, only the predominant area of dysfunction shall be considered for rating purposes.  Since the areas of dysfunction do not cover all symptoms resulting from genitourinary diseases, specific diagnoses may include a description of symptoms assigned to that diagnosis.  See 38 C.F.R. § 4.115a.

Voiding dysfunction is evaluated under the three subcategories of urine leakage, urinary frequency, and obstructed voiding.  See 38 C.F.R. § 4.115a (2012).

Evaluation under urine leakage involves ratings ranging from 20 to 60 percent.  When there is leakage requiring the wearing of absorbent materials which must be changed 2 to 4 times per day, a 40 percent disability rating is warranted.  When this requires the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day, a 60 percent evaluation is warranted.  Id.

Urinary frequency encompasses ratings ranging from 10 to 40 percent.  A 40 percent rating contemplates a daytime voiding interval less than 1 hour, or awakening to void 5 or more times per night.  Id.

A 30 percent rating is the maximum schedular rating for obstructed voiding and urinary tract infection.  Id.

During the Veteran's video hearing in March 2010, he testified that he wakes up anywhere from ten to twelve times during the night to void.  He stated that he did not wear protective undergarments, but that he made sure to have Kleenex or paper towels with him during the day.  He also reported recurrent infections.  He testified that he had to go to the emergency room five times at the VA and went to three private doctors on his own for the infections.  

The Veteran was provided a VA examination in September 2010.  The Veteran reported that he has been on prostate medication and has taken Tamsulosin and Finasteride.  He has been treated for prostatitis with Tetracycline in the past.  His last dilation for urethral stricture was 22 months ago.  He has dilation approximately every two years.  For urinary frequency, he wakes up at night and stated that last night, he woke up about five times between three a.m. and seven a.m.  He has longer intervals during the day and it depends on his water intake.  His current complaints with urination include being up multiple times during the night, having to push and not being able to get his urine out.  He reported leakage of urine.  No renal colic or bladder stones were reported.  There was no acute nephritis and no hospitalization except for the Veteran's open urethroplasty surgery.  The Veteran was not diagnosed with a neoplasm.  The examiner explained that the Veteran's service-connected urethral stricture has been of a degree with his related conditions that would be consistent with a sensation of needing to void more than ten times per night.  

The VA treatment records show complaints of urinary frequency, weak stream, and hesitancy.  In addition, the Veteran has been seen for recurrent urinary tract infections.  

In this case, the Veteran has consistently reported problems with urinary frequency.  During the video hearing, the Veteran testified that he wakes up ten times during the night to void.  In addition, the July 2010 VA examiner noted that the Veteran felt the need to void at least ten times during the night.  Although the evidence is limited prior to the July 2010 VA examination, the Veteran is competent to report his symptoms of voiding and their chronicity.  In fact, in June 2004, prior to the Veteran's claim for an increased rating, the Veteran reported voiding at least five times per night.  In his August 2009 statement, the Veteran reported that he voided at least six to eight times per night.  Thus, in resolving the benefit of the doubt in favor of the Veteran, the Board finds that the Veteran's symptoms warrant a 40 percent disability rating during the entire appeal period.  See Hart, id, see also 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

However, the Veteran is not entitled to a disability rating in excess of 40 percent.  In order to warrant a higher disability rating of 60 percent, the evidence must show that the Veteran requires the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  There is no evidence that the Veteran requires the use of an appliance or absorbent materials that must be changed more than 4 times per day.  Although the Veteran testified that he makes sure to have Kleenex and paper towels with him at all times, there is still no evidence of needing to change absorbent materials more than 4 times per day.  Therefore, a higher rating is not warranted.  

The Board also acknowledges the evidence regarding recurrent urinary tract infections and the Veteran's testimony regarding his infections.  However, a 30 percent disability rating is the maximum disability rating for recurrent infections requiring drainage and frequent hospitalization.  Therefore, a higher disability rating is not warranted.  In addition, there is no evidence of renal dysfunction or neoplasms to warrant a higher disability rating.  

The remaining rating criteria for evaluating genitourinary disorders either are not applicable to the Veteran's case or do not offer a higher disability rating.  See 38 C.F.R. § 4.115b, Diagnostic Codes 7500-7507, 7512-7542 (2012).

Finally, the Board has also considered referral for extra-schedular consideration.  The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran has reported symptoms such as hesitancy, dribbling, split stream, and low flow that are not specifically noted in the schedular criteria.  However, the Board finds that such symptoms are not unusual with respect to the Veteran's disability and the 40 percent disability rating reasonably describes the Veteran's disability level and symptomatology.  The Board also notes that the Veteran has reported recurrent urinary tract infections.  However, the maximum rating for recurrent urinary tract infections is 30 percent and the Veteran has been granted a higher disability rating of 40 percent.  Finally, as discussed above, there are higher ratings available under multiple diagnostic codes, but the Veteran's disability is not productive of such manifestations.  Based on the foregoing, the Board finds that the requirements for an extra-schedular evaluation for the Veteran's service-connected urethral stricture under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).

TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. 3.340, 3.341, 4.16.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  Consideration may be given to a Veteran's level of education, special training, and previous work experience, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  Under section 4.16(b) of VA regulations, when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R.            § 4.16(a), the RO may submit such case to the Director, Compensation and Pension Service, for extra-schedular consideration.  38 C.F.R. § 4.16(b).  The Board is precluded from granting a total rating under section 4.16(b) because the authority to grant such a rating is vested specifically in the Director, Compensation and Pension Service.  Should the Board find that a case it is reviewing on appeal is worthy of consideration under section 4.16(b), the Board may remand the case to the RO for referral to the Director, Compensation and Pension Service, but the Board may not grant a total rating in the first instance.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996) (noting that Board may consider whether referral to "appropriate first-line officials" for extra-schedular rating is required); see also Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Thus, the decision by the RO whether to refer a case to the Director for extra-schedular consideration is an adjudicative decision subject to review by the Board and the Court.

For a Veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places the claimant in a different position than other veterans with the same disability rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 3 61, 363 (1993).

The Veteran is service-connected and currently assigned a 40 percent disability rating for urethral stricture, 20 percent disability rating for bunionectomy, left foot, and a 10 percent disability rating for tinnitus.  The Veteran's combined rating is 60 percent.  See 38 C.F.R. § 4.25, Table I.  As such, the Veteran does not meet the minimum schedular criteria listed in 4.16(a).

Notwithstanding, it is the policy of the VA, however, that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of a service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if a Veteran fails to meet the percentage requirements enunciated in 38 C.F.R. § 4.16(a), as here, an extraschedular rating is for consideration where the Veteran is unemployable due to a service-connected disability.  38 C.F.R. § 4.16(b).  Therefore, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected condition and advancing age, which would justify a total rating based upon individual unemployability, due solely to the Veteran's service-connected disabilities.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Upon review of the claims file, the Board finds that the evidence weighs against referral for extraschedular consideration.  The Veteran has reported that he had to quit working due to his service-connected tinnitus.

In his application for a TDIU, the Veteran noted that his highest year of education was high school.  He reported that he last worked in April 2005 for the Beardsley School District.  

In an April 2005 treating physician's permanent and stationary report, the Veteran's chief complaint was right knee pain.  It was noted that he was employed by Beardsley School district as a custodian/groundskeeper.  The Veteran worked for the employer for six years and since the injury, he missed eight or nine days from work.  The Veteran had no intention of returning back to work.

In the July 2005 progress report, the Veteran still had pain in his knee.  It was noted that he could certainly return to light duty work with no kneeling and squatting.  

In a February 2007 response from Beardsley School District, it was noted that the Veteran had an injury to the knee and that he left in June 2005 due to the injury that occurred while he was employed by the Beardsley School District.  The District tried to accommodate the Veteran but he did not want to perform the "seat work only" that was offered to him and ended his employment on June 15, 2005.

In his VA Form 9, the Veteran stated that his Social Security benefits were based on his service-connected tinnitus that keeps him stressed with no sleep.  

The VA treatment records reveal the Veteran's complaints regarding his tinnitus.   In a February 2006 VA examination, it was noted that the Veteran had increasing communication difficulty and that his tinnitus kept him up at night even with the sleeping medication currently prescribed.  The Veteran also reported that the tinnitus was more pronounced in the evening.  Further, the records show that the Veteran has recurrent infections with respect to his service-connected urethral stricture, has had to visit the emergency room, and must void many times during the day and at night.  The records also contain intermittent complaints of foot pain.  The July 2010 VA examiner noted that the Veteran's hearing loss should not preclude him from obtaining or maintaining gainful employment in his chosen profession.

In reviewing the evidence, the Board does not find that there is an exceptional or unusual impairment to warrant referral for TDIU on an extra-schedular basis.  The Veteran testified during his hearing that his urethral stricture or voiding was not a problem at his last job but that he was not getting enough sleep due to his tinnitus.  However, the medical evidence demonstrates that the Veteran stopped working due to a nonservice-connected knee injury that allegedly occurred while he was on the job.  In fact, the evidence from Beardsley School District made no mention of tinnitus.  Thus, the Board finds that the preponderance of the evidence weighs against referral for extra-schedular consideration.  While the Veteran is competent to report his functional limitations due to his service-connected disabilities, the Board finds that whether his service-connected disabilities alone are sufficiently incapacitating as to prevent him from obtaining or maintaining substantially gainful employment is a determination that is too complex to be made based on lay observation alone.  See Jandreau, 492 F. 3d at 1376-77; Barr, 21 Vet. App. at 309.  Thus, the Board gives more weight to the medical evidence of record.  Although the Veteran stated that he stopped working due to his tinnitus, the Board finds that the evidence of record indicates that he stopped working due to his knee and not his tinnitus.  Thus, the Board finds that the Veteran is not credible with respect to why he discontinued working.  See Caluza, 7 Vet. App. at 511; see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that contemporaneous evidence has greater probative value than history as reported by the claimant).  Accordingly, entitlement to a TDIU on a schedular basis is denied as a matter of law, as the Veteran's service-connected disabilities do not meet the percentage requirements, and the preponderance of the competent evidence weighs against referral for extra-schedular consideration.  See 38 C.F.R. § 4.16(a)(b).  Therefore, the benefit-of-the-doubt rule does not apply, and entitlement to TDIU is denied.  


ORDER

Entitlement to a compensable disability rating for service-connected bilateral hearing loss is denied.  

Entitlement to a disability rating of 40 percent for service-connected urethral stricture is granted for the entire appeal period, subject to the rules and regulations governing the payment of VA monetary benefits.

Entitlement to a TDIU is denied.

		
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


